WM Specialty Mtge. LLC v Azad (2016 NY Slip Op 07277)





WM Specialty Mtge. LLC v Azad


2016 NY Slip Op 07277


Decided on November 3, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 3, 2016

Friedman, J.P., Renwick, Feinman, Gische, Kapnick, JJ.


2144 381160/07

[*1]WM Specialty Mortgage LLC, Plaintiff-Respondent,
vAbul K. Azad, Defendant-Appellant, The City of New York Environment Control Board, et al., Defendants.


Kenneth R. Berman, Forest Hills, for appellant.
Bonchonsky & Zaino, LLP, Garden City (Kevin M. Butler of counsel), for respondent.

Order, Supreme Court, Bronx County (Wilma Guzman, J.), entered March 28, 2014, which denied defendant Azad's motion to vacate a judgment of foreclosure and allow discovery, unanimously affirmed, without costs.
The 2010 and 2011 administrative orders on which defendant relies pertain only to foreclosure proceedings that were pending at the time of issuance and are therefore inapplicable to the subject judgment of foreclosure and sale, which was entered on or about January 13, 2009.
Defendant failed to set forth particular facts establishing the "fraud, collusion, mistake or accident" on which he bases his motion to vacate the judgment (see Matter of Callwood v Cabrera, 49 AD3d 394 [1st Dept 2008]).
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 3, 2016
CLERK